Citation Nr: 1335815	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Eligibility to Dependents' Educational Assistance (DEA) under Chapter 35.  


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel









INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946 and from September 1950 to May 1952.  He died on August [redacted], 2009. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied the appellants claim for entitlement to service connection for the cause of the Veteran's death.

The Board notes that the Veteran had applied for non service-connected pension in February 2009, prior to his death.  At the time of his death, no decision had been made with regard to this claim.  The appellant requested a decision be provided and timely claimed that she was entitled to accrued benefits for the Veteran's nonservice-connected pension.  In May 2013, a decision was made; however, it appears that a copy of the decision was sent to the wrong address for the appellant, and was returned as undeliverable.  As this matter is not presently on appeal before the Board, it is referred to the agency of original jurisdiction for appropriate action.

The Veteran had several claims for entitlement to service connection before the RO at the time of his death.  Initially, the appellant timely claimed entitlement to accrued benefits based on these claims.  However, in her July 2012 Form 9, she noted that she accepted "the decisions referencing the service-connected disabilities with grave reservation."  As she did not express intent to appeal the decision on these claims, they are not currently on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reflects that the Veteran died while being treated inpatient in South Austin Hospital on August [redacted], 2009.  The terminal records from this inpatient treatment are not part of the claims file.  As such, on remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. After acquiring the necessary authorization, obtain all records related to the Veteran's terminal hospitalization in August 2009 at South Austin Hospital, including the terminal discharge report.  If records are unavailable, please have the provider so indicate.

2.  Thereafter, the claims should be re-adjudicated.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



